Citation Nr: 1804675	
Decision Date: 01/24/18    Archive Date: 02/05/18

DOCKET NO.  09-26 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence was obtained to reopen a claim of entitlement to service connection for bronchial asthma, claimed as a chronic respiratory disease due to undiagnosed illness.

2.  Whether new and material evidence was obtained to reopen a claim of entitlement to service connection for a chronic skin disorder, to include folliculitis and recurrent nodular hidradenoma and acne, claimed as due to undiagnosed illness.

3.  Entitlement to service connection for a chronic skin disorder, to include folliculitis and recurrent nodular hidradenoma and acne, claimed as due to undiagnosed illness.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for end-stage renal disease.

6.  Entitlement to service connection for diverticulitis.

7.  Entitlement to service connection for malaria residuals.

8.  Entitlement to service connection for a chronic neurological disability of the right lower extremity, to include as secondary to service-connected degenerative changes of the lumbar spine with intervertebral disc syndrome (IVDS).

9.  Entitlement to a rating in excess of 20 percent for degenerative changes of the lumbar spine with IVDS.

10.  Entitlement to an initial rating in excess of 10 percent prior to February 4, 2016, for sensory deficit of the left lower extremity and in excess of 20 percent after February 4, 2016.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1990 to June 1991, including service in Southwest Asia from December 1990 to April 1991.  He had national guard service from April 1981 to October 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in November 2007, May 2011, and August 2011 by the Atlanta, Georgia, Regional Office (RO) of the Department of Veterans Affairs (VA).  In August 2013, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  The Board, in pertinent part, remanded the issues on appeal for additional development in September 2014.  

A subsequent September 2017 rating decision granted an increased 20 percent disability rating for the Veteran's service-connected sensory deficit of the left lower extremity effective from February 4, 2016.  The issue listed on the title page as to this matter has been accordingly revised.

The United States Court of Appeals for Veterans Claims (hereinafter "the Court") has held that a claim for entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU) is a rating theory and "not a separate claim for benefits."  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Board finds that the TDIU issue in this case is appropriately addressed as part of the increased rating issues on appeal.  

VA records show the Veteran has submitted a notice of disagreement for the issue as to whether new and material evidence was obtained to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).  That matter is undergoing appropriate development.  As such, it is not presently before the Board for appellate review.

The issues of entitlement to service connection for hypertension, end-stage renal disease, a chronic skin disorder, a chronic respiratory disorder, and diverticulitis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  Unappealed rating decisions in November 2005 and October 2006, respectively, denied reopening the previously denied claims of entitlement to service connection for bronchial asthma and for folliculitis, recurrent nodular hidradenoma, and mild acne.

2.  Evidence added to the record since the November 2005 rating decision raises a reasonable possibility of substantiating the service connection claim for a respiratory disorder, to include asthma.

3.  Evidence added to the record since the October 2006 rating decision raises a reasonable possibility of substantiating the service connection claim for folliculitis, recurrent nodular hidradenoma, and mild acne.

4.  Malaria was not manifest during service; and, the preponderance of the evidence fails to establish any present residuals of malaria including as a result of service in Southwest Asia.

5.  A chronic neurological disability of the right lower extremity was not manifest during service; and, the preponderance of the evidence fails to establish any present neurological disability of the right lower extremity including as a result of service in Southwest Asia or a service-connected disability.

6.  The evidence demonstrates that the Veteran's service-connected degenerative changes of the lumbar spine with IVDS is manifested by forward flexion of the thoracolumbar spine greater than 30 degrees and combined range of motion greater than 120 degrees without muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

7.  The evidence demonstrates that prior to February 4, 2016, the Veteran's service-connected sensory deficit of the left lower extremity was manifested by no more than mild incomplete nerve paralysis.

8.  The evidence demonstrates that after February 4, 2016, the Veteran's service-connected sensory deficit of the left lower extremity is manifested by no more than moderate incomplete nerve paralysis.

9.  The Veteran's service-connected disabilities do not render him unable to secure and follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The November 2005 and October 2006 rating decisions, which denied reopening the Veteran's claims of entitlement to service connection for bronchial asthma and for folliculitis, recurrent nodular hidradenoma, and mild acne, are final. 38 U.S.C. § 7105(c) (2012); 38 C.F.R. § 20.1100 (2017).

2.  New and material evidence was obtained, and the claim for entitlement to service connection for a chronic respiratory disorder, to include bronchial asthma, is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

3.  New and material evidence was obtained, and the claim for entitlement to service connection for a chronic skin disorder is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

4.  The criteria for service connection for malaria residuals, to include as due to an undiagnosed illness, have not been met.  38 U.S.C. §§ 1110, 1117 (2012); 38 C.F.R. §§ 3.303, 3.317 (2017).

5.  The criteria for service connection for a chronic neurological disability of the right lower extremity, to include as secondary to service-connected degenerative changes of the lumbar spine with IVDS, have not been met.  38 U.S.C. §§ 1110, 1112, 1113, 1117 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.317 (2017).

6.  The criteria for a rating in excess of 20 percent for a degenerative changes of the lumbar spine with IVDS have not been met.  38 U.S.C. § 1155 (2012), 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2017).

7.  The criteria for an initial rating in excess of 10 percent prior to February 4, 2016, for sensory deficit of the left lower extremity and in excess of 20 percent after February 4, 2016, have not been met.  38 U.S.C. § 1155 (2012), 38 C.F.R. § 4.124a, Diagnostic Codes 8520, 8526 (2017).

8.  The criteria for entitlement to a TDIU are not met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.340, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The matter was Remanded in September 2014 for the purpose of securing updated treatment records, procuring records from the Social Security Administration, affording the Veteran a VA examination, and obtaining a medical opinion with respect to that examination.  Updated treatment records and records from the SSA have been obtained and VA examinations were conducted in May 2015 and February 2016 with corresponding reports.  The Board finds that there was substantial compliance with the September 2014 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008)); Dyment v. West, 13 Vet. App. 141 (1999).

Since the matter was Remanded, neither the Veteran nor his representative has raised any issue with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  


New and Material Evidence Claims

VA law provides that a claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017). 

The United States Court of Appeals for Veterans Claims has held that the credibility of evidence must be presumed for the purpose of deciding whether it is new and material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (Fed. Cir. 2000).  

When making a determination as to whether received evidence meets the definition of new and material evidence, the Board should take cognizance of whether that evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

The issues of service connection for asthma and a skin disorder were initially decided in a January 2000 rating decision.  Both claims were denied based on the finding that the disabilities in question were diagnosed and under covered under 38 CFR 3.317.  It was also determined that neither condition was shown in service or to otherwise be etiologically related to active service.

A November 2005 rating decision denied reopening the Veteran's claim of entitlement to service connection for bronchial asthma .  The RO determined that there was no new evidence linking either condition to the Veteran's active service, including service in Southwest Asia.  The Veteran was notified of the decision and his appellate rights.  VA correspondence dated in February 2006 notified the Veteran that a statement he provided in January 2006 could not be accepted as a notice of disagreement from with the November 2005 decision.  He was advised of the action necessary to appeal the issue addressed in that decision.  No such action was taken.  There was also no new and material evidence received within a year of the November 2005 decision, which would have triggered a review of the claim.  Accordingly, the decisions became final.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.1100 (2017).  

An October 2006 rating decision denied reopening for folliculitis, recurrent nodular hidradenoma, and mild acne.  The RO concluded that there was no new evidence linking the Veteran's skin condition to his active service, including service in Southwest Asia.  The Veteran was notified of the decisions and his appellate rights, but did not appeal.  There was also no new and material evidence received within a year of the October 2006 decision, which would have triggered a review of the claim.  Accordingly, the decisions became final.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.1100 (2017).  

The Board finds that the evidence received since the November 2005 rating decision raises a reasonable possibility of substantiating the service connection claim for bronchial asthma.  At his personal hearing , the Veteran testified with respect to being stationed closely to burn pits in Saudi Arabia, developing respiratory problems after being exposed to that smoke, and having had continued problems since that time.  Coupled with recent changes made to the VA Adjudication Procedures Manual, M21-1, regarding the adjudication of burn pit claims, the Veteran's testimony is found to be both new and material.  The claim is reopened. 

The evidence received since the October 2006 rating decision also raises a reasonable possibility of substantiating the service connection claim for folliculitis, recurrent nodular hidradenoma, and mild acne.  The evidence includes VA and private treatment reports not previously of record.  Although an August 2011 VA examination revealed normal skin with no evidence of lesions, an October 2012 treatment report noted complaints of generalized itching since active service and provided diagnoses of seborrheic keratosis and pruritis of unclear etiology.  That report also noted that an April 2012 biopsy revealed acrochordon to the right lower back.  The Board finds this newly obtained evidence is pertinent to the Veteran's claims and that the claim for a chronic skin disorder must be reopened.

Service Connection Claims

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110 (2012).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a) (2017).  When aggravation of a nonservice-connected condition is proximately due to or a result of a service-connected disability a veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Certain chronic diseases, including organic diseases of the nervous system, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. §§ 1112, 1113 (2012); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2017).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Organic diseases of the nervous system are qualifying chronic diseases.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

VA regulations also provide that compensation will be paid for disability due to undiagnosed illness and medically unexplained chronic multisymptom illnesses to a Persian Gulf War veteran who exhibits objective indications of a qualifying chronic disability if that disability became manifest either during active service in the Southwest Asia theater of operations, or to a degree of 10 percent or more not later than December 31, 2021, and by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 C.F.R. § 3.317(a)(1) (effective before and after Oct. 24, 2017).  

The term medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstrations of laboratory abnormalities.  Chronic multisymptom illness of partially understood etiology and pathophysiology, such as diabetes and multiple sclerosis, will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).  

Signs or symptoms which may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to: (1) Fatigue, (2) Signs or symptoms involving skin, (3) Headache, (4) Muscle pain, (5) Joint pain, (6) Neurologic signs and symptoms, (7) Neuropsychological signs or symptoms, (8) Signs or symptoms involving the respiratory system (upper or lower), (9) Sleep disturbances, (10) Gastrointestinal signs or symptoms, (11) Cardiovascular signs or symptoms, (12) Abnormal weight loss, and (13) Menstrual disorders.  38 C.F.R. § 3.317(b).  


Presumptive service connection may be established for infectious diseases, including malaria, except as otherwise provided by regulation, if manifest to a degree of 10 percent or more within one year from the date of separation from a qualifying period of service or at a time when standard or accepted treatises indicate that the incubation period commenced during a qualifying period of service.  38 C.F.R. § 3.317(c).  Such presumption, however, is not warranted if there affirmative evidence that the disease was not incurred during a qualifying period of service, was caused by a supervening condition or event, or is the result of a veteran's own willful misconduct or the abuse of alcohol or drugs.  

If signs or symptoms have been attributed to a known clinical diagnosis, service connection may not be provided under the specific provisions pertaining to Persian Gulf veterans.  See VAOPGCPREC 8-98 (Aug. 3, 1998).  "The very essence of an undiagnosed illness is that there is no diagnosis."  Stankevich v. Nicholson, 19 Vet. App. 470, 472 (2006); see also Gutierrez v. Principi, 19 Vet. App. 1, 10 (2004) (a Persian Gulf War veteran's symptoms "cannot be related to any known clinical diagnosis for compensation to be awarded under section 1117").  

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 C.F.R. § 3.102 (2017).

In statements and testimony in support of his claims for malaria residuals and for a chronic neurological disability of the right lower extremity the Veteran asserted that he had present disabilities as a result of service.  He reported having developed malaria during service in Saudi Arabia which he attributed to his consumption of local water and having been provided antibiotics as treatment at that time.  He reported having sweating episodes about twice a month, but that he had not been provided a post-service diagnosis of malaria or malaria residuals.  He also reported that he experienced right calf twitching and asserted that it was secondary to his service-connected degenerative changes of the lumbar spine with IVDS.  


Service treatment records include an April 1991 report of medical history for the purpose of demobilization noting the Veteran noted cramps in the legs, but denied having had any illness in theater (including fever, muscle aching, diarrhea, cough, and tick or other insect bites/stings).  An April 1991 examination report included a normal clinical evaluation except for left leg numbness with additional comments noting left femoral cutaneous paresthesia and left sciatic pain.  There are no records of treatment for malaria or a specific right lower extremity disorder.  A March 1997 Persian Gulf registry examination noted complaints including fatigue and weakness, generalized arthralgia, and left thigh numbness without apparent associated diagnoses.  It was noted that the examination was incomplete because Veteran failed to keep all appointments.

A May 2007 private medical statement noted a history of unexplained night sweats without opinion as to etiology.  A July 2009 VA treatment report noted the Veteran reported a three year history of twitching in the legs which began about one year after he had been on hydrocodone and that his past medical history included a kidney transplant in 2008.  The examiner noted diagnoses including restless leg syndrome and fasciculations that were most likely metabolic in etiology and related to chronic kidney disease.  It was noted that fasciculations were less likely a medication side effect.  A September 2009 private treatment report noted fasciculations in the calves were not evident on examination but that the Veteran's descriptions were very suggestive.  A diagnosis of benign fasciculations (muscle twitch), which may have initiation in the setting of metabolic neuropathy due to uremia, was provided.  

On VA Gulf War Guidelines examination in July 2011 the Veteran reported the onset of malaria from drinking dissolved ice in Saudi Arabia and having been treated for nausea and vomiting with a bottle of pills of unknown nature.  The examiner noted a malaria smear was within normal limits and stated that as no pathology was found no diagnosis could be provided.  Reference was cited to a medical article and it was noted that there was no documentation of malaria and that malaria was not caused by drinking water, but rather from a mosquito bite.  

VA peripheral nerves examination in May 2015 revealed normal right lower extremity muscle strength, deep tendon reflexes, and sensation.  The examiner found the Veteran did not have right-sided sciatica.  It was noted that there was twitching to both calf muscles that was not typically found in sciatica.  A February 2016 VA peripheral nerves examination found there was no pathology to render a diagnosis for a chronic neurological disability of the right lower extremity.

Based on the foregoing, the Board finds that malaria residuals and a chronic neurological disability of the right lower extremity were not manifest during service.  The preponderance of the evidence fails to establish any present residuals of malaria or chronic neurological disability of the right lower extremity including as a result of service in Southwest Asia or a service-connected disability.  As discussed, a VA examiner specifically determined that the Veteran's right extremity neurological complaints were not related to his low back disorder.  It was specified in May 2015 that the Veteran did not have right-sided sciatica (as opposed to having sciatica on the left side).  Testing was largely normal at that time.  The evidence further establishes that the fasciculations (muscle twitching) experienced by the Veteran are metabolic in origin and likely related to a non-service connected kidney disorder.   There is similarly no evidence that the Veteran contracted malaria in service or that he experiences the chronic residuals of such an infection.  

The overall evidence of record, including the opinions of the July 2011, May 2015, and February 2016 VA examiners, are found to be persuasive.  The examiners are shown to have reviewed the evidence of record, and to have adequately considered the credible lay statements and reported symptom manifestation history of record.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).

Consideration has also been given to the assertions of the Veteran and the lay statements provided in support of his claims.  However, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issues in this case fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The malaria and neurological disabilities are not conditions that are readily amenable to lay diagnosis or probative comment regarding etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). 

The Board acknowledges that lay persons are competent to report observable symptoms, but there is no indication that the Veteran or the persons submitting statements in this case are competent to etiologically link any such symptoms to a current diagnosis.  They are not shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that they received any special training or acquired any medical expertise as to such disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).  Accordingly, the lay evidence does not constitute competent medical evidence and lacks probative value.  

In conclusion, the Board finds that service connection for malaria residuals and a chronic neurological disability of the right lower extremity is not warranted.  When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence is against these claims.

Increased Rating Claims

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  This Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  For the application of this schedule, accurate and fully descriptive medical examinations are required, with emphasis upon the limitation of activity imposed by the disabling condition.  Over a period of many years, a veteran's disability claim may require reratings in accordance with changes in laws, medical knowledge and his or her physical or mental condition.  It is essential, both in the examination and in the evaluation of disability, that each disability be viewed in relation to its history.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).  

It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2017).  Consideration of factors wholly outside the rating criteria constitutes error as a matter of law.  Massey v. Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of disabilities based upon manifestations not resulting from service-connected disease or injury and the pyramiding of ratings for the same disability under various diagnoses is prohibited.  38 C.F.R. § 4.14 (2017).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40 (2017).  Functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Id.; see also 38 C.F.R. § 4.59 (2017) (discussing facial expressions such as wincing, muscle spasm, crepitation, etc.).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id.  Excess fatigability and incoordination should be taken into account in addition to more movement than normal, less movement than normal, and weakened movement.  38 C.F.R. § 4.45 (2017).

Consideration of a higher rating for functional loss, to include during flare ups, due to these factors accordingly is warranted for Diagnostic Codes predicated on limitation of motion. 38 C.F.R. §§ 4.40 , 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Pain itself does not constitute functional loss, and painful motion does not constitute limited motion for the purposes of rating under Diagnostic Codes pertaining to limitation of motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Pain indeed must affect the ability to perform normal working movements with normal excursion, strength, speed, coordination, or endurance in order to constitute functional loss.  Id.

Traumatic arthritis is rated pursuant to the criteria found in Diagnostic Codes 5010, which directs that evaluations are to be made pursuant to the criteria for degenerative arthritis found in Diagnostic Code 5003.  38 C.F.R. § 4.71a (2017).  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent rating is warranted with X-ray evidence of involvement of two or more major joints or two or more minor joint groups, and a 20 percent rating is warranted with X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  The 20 percent and 10 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003, Note (1) (2017).

Disabilities of the spine, including for Diagnostic Code 5243, are rated under the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a (2017).  A 100 percent rating is provided for unfavorable ankylosis of the entire spine.  A 50 percent rating is provided for unfavorable ankylosis of the entire thoracolumbar spine.  A 40 percent rating is provided for forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine.  A 20 percent rating is provided for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 10 percent rating is provided for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.

When rating diseases and injuries of the spine, any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2017).  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  Normal combined range of motion of the thoracolumbar spine is 240 degrees.  Normal ranges of motion for each component of spinal motion provided are the maximum usable for calculating the combined range of motion.  38 C.F.R. § 4.71a, Plate V, General Rating Formula for Diseases and Injuries of the Spine, Note 2 (2017).


The rating criteria for intervertebral disc syndrome require rating of the disability either on the total duration of incapacitating episodes resulting from intervertebral disc syndrome over the past 12 months, or by combining under 38 C.F.R. § 4.25 separate ratings of its chronic orthopedic and neurologic manifestations with rating for all other disabilities, whichever method results in the higher rating.  A 40 percent rating is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of least four weeks but less than six weeks during the past 12 months.  A 60 percent rating is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least six weeks during the past 12 months.  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  

The regulations also provide for separate ratings for chronic orthopedic and neurological manifestations of intervertebral disc syndrome.  Incomplete paralysis indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, moderate degree.  38 C.F.R. § 4.124a (2017).  

The rating criteria for sciatic nerve disabilities provide an 80 percent rating for complete paralysis of the sciatic nerve with the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.  A 60 percent rating is provided for incomplete paralysis that is severe, with marked muscular atrophy.  A 40 percent rating is provided for incomplete paralysis that is moderately severe.  A 20 percent rating is provided for incomplete paralysis that is moderate.  A 10 percent rating is provided for incomplete paralysis that is mild.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  


The rating criteria for anterior crural nerve (femoral) nerve disabilities provide a 40 percent rating for complete paralysis with paralysis of quadriceps extensor muscles.  A 30 percent rating is provided for incomplete paralysis that is severe.  A 20 percent rating is provided for incomplete paralysis that is moderate.  A 10 percent rating is provided for incomplete paralysis that is mild.  38 C.F.R. § 4.124a, Diagnostic Code 8526.  

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant.  However, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 4.3 (2017).

The Veteran contends that his service-connected degenerative changes of the lumbar spine with IVDS and sensory deficit of the left lower extremity are more severe than present rated.  In statements and testimony in support of his claims he reported experiencing daily burning pain in the low back and left leg after standing more than 15 or 20 minutes and numbness in the left thigh.  He stated he used braces and a cane.  He described having numbness in the back and difficulty with his activities of daily living and walking.  In correspondence received by VA in December 2009 he requested an increased rating.

On VA examination in July 2010 the Veteran reported symptoms associated with his spine disorder including stiffness, fatigue, spasms, decreased motion, paresthesias, numbness, weakness, and walking limited to one mile.  He described having severe, constant pain in the low back that traveled to the left lower extremity.  It was exacerbated by physical activity and relieved by rest and medication.  He stated he had experienced no incapacitating episodes due to the disorder within the previous 12 months.  The examiner noted his gait was within normal limits and that he did not require any assistive device for ambulation.  There was no evidence of radiating pain on examination and there was no muscle spasm, guarding of movement, weakness, atrophy, or ankylosis.  There was tenderness, but the spinal contour was preserved.  Muscle tone and musculature were normal.  Straight leg raise testing and Lasegue's sign were negative.  

Range of motion studies revealed flexion to 83 degrees, with pain at that point, extension to 30 degrees, right lateral flexion to 30 degrees, left lateral flexion to 30 degrees, right rotation to 30 degrees, and left rotation to 30 degrees.  Repetitive range of motion was possible with no additional degree of limitation after repetitive motion.  The joint function of the spine was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  There was symmetry of spinal motion with normal curves of the spine.  Neurological examination reveals no sensory deficits from L1-L5 or S1.  There was no lumbosacral motor weakness.  Right lower extremity reflexes revealed 2+ knee jerk and 2+ ankle jerk.  There were no signs of pathologic reflexes and the cutaneous reflexes were normal.  There were no signs of lumbar IVDS with chronic and permanent nerve root involvement and no non-organic physical signs.  The examiner's diagnosis was degenerative changes of the lumbar spine with IVDS (quiescent) and lumbar strain.  The effect of the condition on the Veteran's usual occupation was difficulty squatting and walking long distances.  

On VA examination in September 2010 the Veteran reported he had limitation in walking and that he experienced falls due to his spine condition.  He reported symptoms associated with the spinal condition including stiffness, fatigue, spasms, decreased motion, paresthesia, numbness, and weakness of the spine and leg.  He denied bowel or bladder problems in relation to the spine condition.  He described constant, sharp pain to the low back that shot down left leg and indicated the pain level was moderate.  The pain was exacerbated by physical activity and relieved by rest and Hydrocodone.  During flare-ups he experienced functional impairment described as lifting, squatting, walking, and limitation of motion of the joint with an inability to bend and touch his toes.  Over the past 12 months, he reported having an incapacitating episode in December 2009 of three days duration with physician recommended bed rest.  [Contemporaneous treatment records do not support this report.]  He stated he was unable to stand or walk distance without sharp pain shooting down the left leg. 

The examiner noted the Veteran's posture and gait were within normal limits.  He did not require any assistance device for ambulation.  There was evidence of radiating pain on movement and muscle spasm that did not produce an abnormal gait.  There was tenderness, but the spinal contour was preserved.  There was no guarding of movement and the examination did not reveal any weakness.  Muscle tone and musculature was normal.  Straight leg raise testing and Lasegue's sign were negative.  There was no atrophy in the limbs and no ankylosis of the thoracolumbar spine.

Range of motion studies revealed flexion to 60 degrees, with pain at 30 degrees; extension to 20 degrees, with pain at 10 degrees; right lateral flexion to 20 degrees, with pain at 10 degrees; left lateral flexion to 15 degrees, with pain at 15 degrees;  right rotation 15 degrees, with pain at 15 degrees; and left rotation to 15 degrees, with pain at 15 degrees.  Repetitive range of motion was possible with no additional degree of limitation after repetitive motion.  The joint function of the spine was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  There was symmetry of spinal motion with normal curves of the spine.  The lumbar spine sensory function is impaired.  The examination of the sacral spine reveals no sensory deficits of S1.  There was a sensory deficit to the left lateral thigh.  Left lower extremity reflex testing revealed 2+ knee jerk and 2+ ankle jerk.  There were no signs of pathologic reflexes and normal cutaneous reflexes.  There were signs of Lumbar IVDS.  The most likely peripheral nerve involved was the sciatic and tibial nerves.  IVDS did not cause any bowel or bladder dysfunction.  There were no non-organic physical signs.  The diagnosis was IVDS with degenerative arthritis changes.  The effect of the condition on his usual occupation was no prolonged standing or walking.  The effect of the condition his daily activity was no prolonged standing or walking and difficulty with activities of daily living with flare-ups.

VA back conditions examination in May 2015 included a diagnosis of degenerative joint disease of the lumbosacral spine.  It was noted the Veteran complained of pain and stiffness with shooting pain down the left lower extremity associated with twitching in the left calf muscle.  No symptom flare-ups were reported.  Range of motion studies revealed flexion to 75 degrees, extension to 20 degrees, right lateral flexion to 30 degrees, left lateral flexion to 30 degrees, right rotation to 30 degrees, and left rotation to 30 degrees.  There was no evidence of pain with weight bearing and range of motion itself did not contribute to a functional loss.  There was no objective evidence of localized tenderness or pain on palpation.  Repetitive use testing was possible with no additional loss of function or range of motion and pain, weakness, fatigability, or incoordination did not significantly limit functional ability with repeated use over time.  There was no guarding or muscle spasm.  Muscle strength and deep tendon reflexes were normal.  Sensation was decreased to the left upper anterior thigh (L2).  Straight leg raise testing was negative on the left.  There was evidence of radiculopathy with mild intermittent pain and mild involvement of the left sciatic nerve.  There was no ankylosis of the spine and no IVDS of the thoracolumbar spine.  It was noted the Veteran used braces regularly and a cane occasionally.  Arthritis was documented by X-ray studies and a diagnosis of mild degenerative disc and facet changes in the lower lumbar spine were noted upon a May 2015 study.

VA peripheral nerves examination in May 2015 included a diagnosis of left sciatica secondary to degenerative joint disease of the lumbosacral spine.  Symptoms attributable to the disorder included mild intermittent pain and mild paresthesias and/or dyesthesias numbness to the left lower extremity.  Muscle strength and deep tendon reflexes were normal.  Sensation was decreased to the left upper anterior thigh (L2).  Gait was normal.  The examiner noted mild incomplete paralysis to the left sciatic nerve.  It was noted that the disorder impacted the Veteran's ability to work, but that he had worked part-time as a security guard for the past six years which involved sitting at a desk and allowed him to stand if needed.  The examiner also stated that the Veteran had partial left sciatica and objective signs of a neuropathy with some diminution of sensation to the lateral aspect of the left thigh that was an unusual location for numbness and might be due to nonspine-related causes. There was twitching to both calf muscles that was not typically found in sciatica.  It was noted that the Veteran had a history of a kidney transplant and that his twitching could be due to electrolyte imbalance.  

VA back conditions examination in February 2016 included a diagnosis of degenerative joint disease of the lumbosacral spine with IVDS involving the L3 spinal nerve root segment.  It was noted the Veteran complained of constant pain in the lower back and down the left lower extremity.  He stated he was unable to work because of the pain.  Symptom flare-ups were described as low back stiffness and shooting pain down the left leg with nerve jumping pain.  Range of motion studies revealed flexion to 70 degrees, extension to 20 degrees, right lateral flexion to 30 degrees, left lateral flexion to 25 degrees, right rotation to 25 degrees, and left rotation to 25 degrees.  There was no evidence of pain with weight bearing and range of motion itself did not contribute to a functional loss.  There was no objective evidence of localized tenderness or pain on palpation.  Repetitive use testing was possible with no additional loss of function or range of motion and pain, weakness, fatigability, or incoordination did not significantly limit functional ability with repeated use over time.  There was no guarding or muscle spasm and no muscle atrophy.  Muscle strength and deep tendon reflexes were normal.  Sensation was normal.  Straight leg raise testing was positive on the left.  There was evidence of radiculopathy with moderate paresthesias and/or dyesthesias and numbness to the left lower extremity.  Involvement was to the left L2/L3/L4 nerve roots (femoral nerve).  There was no ankylosis of the spine.  There was IVDS of the thoracolumbar spine, but no episodes of acute signs and symptoms due to IVDS that required bed rest and treatment by a physician in the previous 12 months.  It was noted the Veteran used a brace occasionally.  It was noted that the disorder impacted the Veteran's ability to work with prolonged and extended periods of sitting, standing, leaning, or lifting with discomfort and pain on overuse.

VA peripheral nerves examination in February 2016 included a diagnosis of left lower extremity sensory deficit associated with degenerative joint disease of the lumbosacral spine with IVDS.  Symptoms attributable to the left lower extremity disorder included severe constant pain and mild paresthesias and/or dyesthesias.  Muscle strength was normal.  Deep tendon reflexes were normal at the knee and hypoactive at the ankle.  Sensation was normal.  Gait was normal.  The examiner noted moderate incomplete paralysis to the left anterior crural (femoral) nerve.  It was noted that the disorder impacted the Veteran's ability to work with prolonged and extended periods of sitting, standing, leaning, or lifting with discomfort and pain on overuse.

Based upon the evidence of record, the Board finds that criteria support a rating greater than 20 percent for the Veteran's service-connected degenerative changes of the lumbar spine with IVDS have not been demonstrated.  There is no evidence that the disability is manifested by forward flexion of the thoracolumbar spine limited to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  VA examination findings in this case are found to be persuasive and consistent with the medical evidence of record.  There is no evidence of incapacitating episodes of IVDS having a total duration of least four weeks but less than six weeks during any 12-month period.

The evidence demonstrates that prior to February 4, 2016, the Veteran's service-connected sensory deficit of the left lower extremity was manifested by no more than mild incomplete nerve paralysis.  After February 4, 2016, it is manifested by no more than moderate incomplete nerve paralysis.  In both instances the examiner specified, respectively, that the level of disability was mild and moderate.  Such was determined by a medical expert utilizing a Disability Benefits Questionnaire, which was created by VA to provide accurate, competent, and probative medical findings.  There are no findings that contradict that determination.  It would also be improper of the Board to attempt to draw its own medical conclusions in light of the clear medical finding.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991) (Board is prohibited from making conclusions based on its own medical judgment).  Further, although the February 2016 VA peripheral nerves examination found the left lower extremity nerve involved was the left anterior crural (femoral) nerve and prior examinations found involvement was to the sciatic nerve, it is clear based upon the entire record that only one left lower extremity nerve is impaired and that no higher or separate rating is warranted for the service-connected sensory deficit disability.

The Board acknowledges that the Veteran is competent to report observable symptoms.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to identify a specific level of disability.  Such competent evidence concerning the nature and extent of the service-connected disability has been provided by VA medical professionals who examined him.  The medical findings of record adequately address the criteria under which this disability is evaluated.  The Board accords the objective medical findings greater weight than subjective complaints of increased symptomatology.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).  Therefore, the claims for increased ratings must be denied.

The Board has not overlooked the fact that the Veteran experienced pain.  However, pain must affect the ability to perform normal working movements with normal excursion, strength, speed, coordination, or endurance in order to constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Such was addressed in the aforementioned VA examinations.  There is no evidence other than as described herein demonstrating any additional loss of motion or functional loss that affected his ability to perform normal working movements with normal excursion, strength, speed, coordination, or endurance.  The assigned rating adequately represents the Veteran's degree of impairments based upon the overall evidence of record.  

The theory of entitlement to a higher rating under the provisions of 38 C.F.R. § 3.321(b)(1) has not been specifically sought by the Veteran nor reasonably raised by the facts found by the Board.  As such, there is no basis for extraschedular discussion in this case.  See Yancy v. McDonald, 27 Vet. App. 484, 494 (2016); Doucette v. Shulkin, 28 Vet. App. 366 (2017) (holding that either the veteran must assert that a schedular rating is inadequate or the evidence must present exceptional or unusual circumstances).  No further action as to this specific matter is required.  The assigned ratings and diagnostic code designations adequately address the Veteran's service-connected disabilities.  

TDIU

A total rating for compensation may be assigned where the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  It is provided further that the existence or degree of nonservice-connected disabilities or previous unemployability status will be disregarded where the required percentages for the service-connected disability or disabilities are met and in the judgment of the rating agency such service-connected disabilities render the veteran unemployable.  38 C.F.R. § 4.16(a) (2017).  

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Rating boards are to refer to the Director of the Compensation Service for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage requirements.  38 C.F.R. § 4.16(b) (2017).  

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a) (2016).  A Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  Age may not be considered as a factor in evaluating service-connected disability; and unemployability, in service-connected claims, associated with advancing age or intercurrent disability, may not be used as a basis for a total disability rating.  38 C.F.R. § 4.19 (2017).

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

The applicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  TDIU is to be awarded based on the judgment of the rating agency.  Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).

The Veteran contends, in essence, that he is unemployable due to his service-connected disabilities.  In statements received by VA in September 2015 he reported that he had not worked since May 2015 and that he had previously only been able to work part-time as a security guard.  

Social Security Administration (SSA) records show the Veteran was found to be disabled since January 2005.  The primary diagnosis was chronic renal failure.  No secondary diagnosis was established.  The records show the Veteran reported his kidney problems limited his ability to work.  He noted he was had been working as a camera repairman since 1986 and was presently employed full-time.  He reported having completed two years of college.

VA records show that service connection is established for degenerative changes of the lumbar spine with IVDS (20 percent), sensory deficit of the left lower extremity (20 percent), and erectile dysfunction (0 percent) with a combined rating of 40 percent for compensation purposes.  The schedular criteria for a TDIU rating are not met.  See 38 C.F.R.  § 4.16(a).  As such, the Board must consider whether the evidence demonstrates he is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities under the provisions of 38 C.F.R. § 4.16(b).  See Kellar v. Brown, 6 Vet. App. 157 (1994) (an extra-schedular rating under 38 C.F.R. § 3.321(b)(1) and a TDIU extra-schedular rating under 38 C.F.R. § 4.16(b), although similar are based on different factors).  

Overall, the Board finds the evidence does not demonstrate that the Veteran's service-connected disabilities render him unable to secure and follow a substantially gainful occupation.  His impairment due to these disabilities is shown to have been adequately evaluated during the course of this appeal.  The Veteran is also shown to have completed two years of college and his skill set, work history, and education all support a finding that he can work and that finding employment in such a field/setting is obtainable.  As such, the Veteran is found to be capable of substantially gainful employment with reasonable accommodations consistent with his service-connected disabilities.  The degree of occupational impairment due to his service-connected disabilities are found to be adequately demonstrated by the evidence and schedular ratings of record.  Entitlement to a TDIU is not warranted.


ORDER

The application to reopen a previously denied claim for service connection for bronchial asthma is granted.

The application to reopen previously denied claims for service connection for a chronic skin disorder is granted.

Entitlement to service connection for malaria residuals is denied.

Entitlement to service connection for a chronic neurological disability of the right lower extremity, to include as secondary to service-connected degenerative changes of the lumbar spine with IVDS is denied.

Entitlement to a rating in excess of 20 percent for degenerative changes of the lumbar spine with IVDS is denied.

Entitlement to an initial rating in excess of 10 percent prior to February 4, 2016, for sensory deficit of the left lower extremity and in excess of 20 percent after February 4, 2016, is denied.


	(REMAND ON NEXT PAGE)



REMAND

A review of the available record shows the Board reopened the service connection claims for hypertension and end-stage renal disease and remanded the issues for additional development in September 2014.  There is no evidence, however, of any subsequent VA action as to these matters and the issues were not addressed in a September 2017 supplemental statement of the case.  A remand by the Board confers on a claimant, as a matter of law, the right to compliance with the remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, additional development as to this matter is required prior to appellate review.

The Board also finds that additional development is required as to the reopened service connection claims for a chronic skin and respiratory disorders and for the diverticulitis claim.  The Veteran contends, in essence, that he has skin, respiratory, and gastrointestinal disorders as a result of active service, including as due to service in Southwest Asia.  Statements and testimony provided in support of the claims noted he experienced respiratory and skin problems that continued after active service and that he had an episode of gastrointestinal problems while in Saudi Arabia.  The available medical evidence includes various diagnoses of skin disorders over the years without adequate opinions as to etiology.  VA treatment records show skin biopsies in January and March 1994 revealed senile lentigo, chronic folliculitis, early seborrheic keratosis, post inflammatory pigmentary alteration, and perifolliculitis.  An October 2012 report noted diagnoses of seborrheic keratosis, pruritis of unclear etiology, and acrochordon.  There is also a well-established history of the Veteran having respiratory problems, to include bronchial asthma.  The evidence also shows that the Veteran was provided a diagnosis of diverticulitis with perforation in December 2009 and diverticulosis in July 2010, and that a September 2010 VA examination found no pathology for a diagnosis of diverticulitis at that time.  The examiner, however, did not address the Veteran's report of alternating diarrhea and constipation, abdominal pain with characteristic cramps, and treatment with Lortab and antibiotics.



VA's duty to assist the Veteran includes obtaining a thorough and contemporaneous examination where necessary to reach a decision on a claim.  See 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017); see also Ardison v. Brown, 6 Vet. App. 405 (1994) (an examination during remission phase did not accurately reflect elements of a skin condition); but see Voerth v. West, 13 Vet. App. 117, 122-23 (1999) (a disorder reported to have only become inflamed approximately twice a year for a few days did not require an examination during a flare-up).  Here, the Board finds a VA medical examination is required.  Prior to any examination, up-to-date VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all pertinent VA medical records not yet associated with the appellate record.

2.  Schedule the Veteran for an appropriate VA examination for an opinion as to whether it is at least as likely as not (50 percent probability or greater) that he has a present a chronic respiratory disorder, to include asthma; chronic skin disorder, to include folliculitis and recurrent nodular hidradenoma and acne; or, gastrointestinal disorder or diverticulitis, that:

a. had its onset in service, 
b. is etiologically related to his active service, to include as a result of service in Southwest Asia. 

The examiner should address the Veteran's credible assertions of being exposed to smoke from "burn pits."  In so doing, the examiner should review and comment on VA Fact Sheets from the VA Adjudication Manual discussing burn pits and particulate matter. See M21-1, Part IV, Subpart ii, Chapter 1, Section 1, Topics 9-10.

All necessary tests and studies should be conducted.  

Rationale for the requested opinion shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, provide an explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or the limits of current medical knowledge with respect to the question.

3.  Thereafter, the AOJ should address the issues remaining on appeal.  If the benefit sought is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


